TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00139-CV



                                 Timothy J. Noble, Appellant

                                                v.

                       Arnold Csan, Jr. and Kimberly K. Csan, Appellees


      FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
           NO. 210,940-B, HONORABLE RICK MORRIS, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant, Timothy J. Noble, has filed a motion to dismiss this appeal. Appellant

states that the parties have settled all matters in dispute and that the appeal is therefore moot.

The appellees do not oppose this motion. We grant the motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: July 15, 2008